385 U.S. 1
87 S.Ct. 31
17 L.Ed.2d 1
SENFOUR INVESTMENT CO., Inc.v.KING COUNTY.
No. 93.
Supreme Court of the United States
October Term, 1966.
October 10, 1966

Jerome M. Johnson, for appellant.
James E. Kennedy and William L. Paul, Jr., for appellee.
Solicitor General Marshall and Philip A. Loomis, Jr., for the United States, amicus curiae.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.